 

ALL FLORIDA DOCUMENTARY STAMP TAXES DUE ON THIS NOTE ARE BEING PAID ON THE
MORTGAGE SECURING THIS NOTE

 

PROMISSORY NOTE

 

Date of Note: October 11, 2019     Amount of Note: TWELVE MILLION TWO HUNDRED
FIFTY THOUSAND AND 00/100 DOLLARS ($12,250,000.00)     Maturity Date: October
11, 2024, unless otherwise extended and/or accelerated pursuant to and in
accordance with the terms and conditions set forth in this Note or extended as
provided herein.

 

FOR VALUE RECEIVED, ARC WINGHOUSE, LLC, a Florida limited liability company, the
“Borrower”) hereby covenants and promises to pay to the order of CITY NATIONAL
BANK OF FLORIDA, its successors and/or assigns (the “Lender”), at 25 West
Flagler Street, Miami, Florida 33130, or at such other place as Lender may
designate to Borrower in writing from time to time, in legal tender of the
United States, TWELVE MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($12,250,000.00), together with all accrued interest, which shall be due and
payable upon the following terms and conditions contained in this Promissory
Note (this “Note”) and the Loan Agreement (as defined herein).

 

A. Interest Rate:

 

Interest shall accrue on the unpaid principal balance of this Note from the date
hereof at a fixed rate per annum equal to SIX PERCENT (6%) (the “Interest
Rate”).

 

Interest on this Note shall be calculated on the basis of a 360 day year and
charged for the actual number of days elapsed; that is, by applying the ratio of
the interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding during the period for which the interest is being calculated. All
interest payable under this Note is computed using this method

 

B. Payment Terms:

 

Commencing on November 11, 2019 and continuing on the eleventh (11th) day of
each month thereafter, Borrower shall make equal monthly payments of principal
and interest in the amount of $179,481.31 each. Unless this Note is otherwise
accelerated in accordance with the terms and conditions hereof, the entire
outstanding principal balance of this Note plus all accrued interest shall be
due and payable in full on October 11, 2024 (the “Maturity Date”).

 

C. Security:

 

This Note is secured, in part, by that certain Leasehold Mortgage and Assignment
of Leases (as the same may be amended or modified from time to time, the
“Mortgage”) from Borrower in favor of Lender and that certain Security Agreement
from Borrower in favor of Lender (as the same may be amended or modified from
time to time, the “Security Agreement”), granting Lender a lien and security
interest in and to all assets owned by Borrower.

 

Page 1

 

 

D. Loan Documents:

 

This Note, the Mortgage, the Security Agreement, that certain Loan Agreement
dated as of even date herewith by and between Borrower and Lender (as the same
may be amended, restated, modified or replaced from time to time, the “Loan
Agreement”), that certain Guaranty of Payment and Performance dated as of even
date herewith from Seenu G. Kasturi (the “Guarantor”) in favor of Lender (as the
same may be amended, restated, modified or replaced from time to time, the
“Guaranty”), and all other documents and instruments executed in connection with
this Note are hereinafter individually and/or collectively referred to as the
“Loan Documents”.

 

E. Default Interest Rate:

 

All principal and installments of interest shall bear interest from the date
that said payments are due and unpaid or from the date of occurrence of any
other Event of Default (as hereinafter defined) under this Note, the Mortgage,
the Security Agreement or any other Loan Document, at a rate equal to the
highest rate authorized by applicable law (the “Default Rate”).

 

F. Prepayment/Prepayment Compensation]:

 

Borrower may make prepayments of principal under this Note, provided, however,
(i) if Borrower prepays any portion of the outstanding balance of this Note
during the first year of the term of this Note, Borrower shall pay a fee to
Lender in an amount equal to 3% of the amount prepaid by Borrower in excess of
$2,250,000, (ii) if Borrower prepays any portion of the outstanding balance of
this Note during the second year of the term of this Note, Borrower shall pay to
Lender a fee in an amount equal to 2% of the amount prepaid by Borrower, and
(iii) if Borrower prepays any portion of the outstanding balance of this Note
during the third (3rd) year of the term of this Note, Borrower shall pay to
Lender a fee in an amount equal to 1% of the amount prepaid by Borrower.
Thereafter, Borrower may make prepayments of principal under this Note without
penalty or premium. Any prepayment under this Note shall be applied to the
outstanding principal balance of this Note in any manner determined by Lender,
in its sole discretion. No prepayment shall cause a reamortization of the
outstanding principal balance under this Note.

 

G. Late Charges:

 

Lender may collect a late charge not to exceed an amount equal to five percent
(5%) of any installment which is not paid within ten (10) days of the due date
thereof, to cover the extra expense involved in handling delinquent payments,
provided that collection of said late charge shall not be deemed a waiver by
Lender of any of its rights under this Note. Notwithstanding the foregoing,
there shall be no grace period or late charges for payments due on the
outstanding principal balance due on the Maturity Date or upon acceleration, as
set forth in Section H below, but such outstanding balance shall accrue interest
at the Default Rate. The late charge is intended to compensate the Lender for
administrative and processing costs incident to late payments. The late charge
payments are not interest. The late charge payment shall not be subject to
rebate or credit against any other amount due. Any late charge shall be in
addition to any other interest due.

 

Page 2

 

 

H. Default and Acceleration:

 

If any of the following “Events of Default” occur, at the Lender’s option,
exercisable in its sole discretion, all sums of principal and interest under
this Note shall be accelerated and become immediately due and payable without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
and the Lender shall be immediately entitled to exercise all of its available
remedies under the Loan Documents:

 

a. Borrower fails to perform any obligation under this Note to pay principal or
interest when due; or

 

b. A “Default” or an “Event of Default” (as defined in each respective document)
beyond any applicable notice and cure period occurs under any of the Loan
Documents.

 

In any such event, all sums of principal and interest under this Note shall
automatically become immediately due and payable without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character. All persons now or at any
time liable for payment of this Note hereby waive presentment, protest, notice
of protest and dishonor. The Borrower expressly consents to any extension or
renewal, in whole or in part, and all delays in time of payment or other
performance which Lender may grant at any time and from time to time without
limitation and without any notice or further consent of the undersigned.

 

The remedies of Lender as provided herein, or in the Security Agreement, the
Loan Agreement or the other Loan Documents shall be cumulative and concurrent
and may be pursued singularly, successively or together, at the sole discretion
of Lender, and may be exercised as often as the occasion therefor shall arise.

 

The Lender may, in the sole discretion of Lender, accept payments made by
Borrower after any default has occurred, without waiving any of Lender’s rights
herein.

 

I. Costs:

 

In the event that this Note is collected by law or through attorneys at law, or
under advice therefrom (whether such attorneys are employees of Lender or an
affiliate of Lender or are outside counsel), Borrower and any endorser,
guarantor or other person primarily or secondarily liable for payment hereof
hereby, severally and jointly agree to pay all costs of collection, including
attorneys’ fees, including charges for paralegals, appraisers, experts and
consultants working under the direction or supervision of Lender’s attorneys;
costs for evaluating preserving or disposing of any collateral granted as
security for payment of this Note, including the costs of any audits,
environmental inspections which Lender may deem necessary form time to time; any
premiums for property insurance purchased on behalf of Borrower, or any other
charges permitted by applicable law, whether or not suit is brought, and whether
incurred in connection with collection, trial, appeal, bankruptcy or other
creditors’ proceedings or otherwise.

 

J. Loan Charges:

 

Nothing herein contained, nor any transaction related thereto, shall be
construed or so operate as to require Borrower or any person liable for the
repayment of same, to pay interest in an amount or at a rate greater than the
maximum allowed by applicable law. Should any interest or other charges paid by
Borrower, or any parties liable for the payment of the loan made pursuant to
this Note, result in the computation or earning of interest in excess of the
maximum legal rate of interest permitted under the law in effect while said
interest is being earned, then any and all of such excess shall be and is waived
by Lender, and all such excess shall be automatically credited against and in
reduction of the principal balance, and any portion of the excess that exceeds
the principal balance shall be paid by Lender to Borrower or any parties liable
for the payment of the loan made pursuant to this Note so that under no
circumstances shall the Borrower, or any parties liable for the payment of the
loan hereunder, be required to pay interest in excess of the maximum rate
allowed by applicable law.

 

Page 3

 

 

K. Jurisdiction:

 

The laws of the State of Florida shall govern the interpretation and enforcement
of this Note. In the event that legal action is instituted to collect any
amounts due under, or to enforce any provision of, this instrument, Borrower and
any endorser, guarantor or other person primarily or secondarily liable for
payment hereof consent to, and by execution hereof submit themselves to, the
jurisdiction of the courts of the State of Florida, and, notwithstanding the
place of residence of any of them or the place of execution of this instrument,
such litigation may be brought in or transferred to a court of competent
jurisdiction in and for Miami-Dade County, Florida.

 

L. Assignment:

 

Lender shall have the unrestricted right at any time and from time to time and
without Borrower’s or Guarantor’s consent, to assign all or any portion of its
rights and obligations hereunder to one or more lenders or Purchasers (each, an
“Assignee”) under this Note and the Loan Documents and all information now or
hereafter in its possession relating to the Borrower and all Guarantors (all
rights of privacy hereby being waived, and to retain any compensation received
by Lender in connection with any such transaction and Borrower and Guarantor
agrees that it shall execute such documents, including without limitation, the
delivery of an estoppels certificate and such other documents as Lender shall
deem necessary to effect the foregoing. The Borrower hereby waive any notice of
the transfer of this Note by the Lender or by any other subsequent holder of
this Note and agree to be bound by the terms of the Note subsequent to any
transfer and agree that the terms of the Note maybe fully enforced by any
subsequent holder of this Note.

 

M. Non-Waiver:

 

The failure at any time of Lender to exercise any of its options or any other
rights hereunder shall not constitute a waiver thereof, nor shall it be a bar to
the exercise of any of its options or rights at a later date. All rights and
remedies of Lender shall be cumulative and may be pursued singly, successively
or together, at the option of Lender.

 

N. Right of Setoff:

 

In addition to all liens upon and rights of setoff against the Borrower’s money,
securities or other property given to the Lender by law, the Lender shall have,
with respect to the Borrower’s obligations to the Lender under this Note and to
the extent permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrower hereby grants the Lender a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Lender, all of the Borrower’s right, title and interest in and
to, all of the Borrower’s deposits, moneys, securities and other property now or
hereafter in the possession of or on deposit with, or in transit to, the Lender,
whether held in a general or special account or deposit, whether held jointly
with someone else, or whether held for safekeeping or otherwise, excluding,
however, all IRA, Keogh, and trust accounts. Every such security interest and
right of setoff may be exercised without demand upon or notice to the Borrower.
Every such right of setoff shall be deemed to have been exercised immediately
upon the occurrence of an Event of Default hereunder without any action of the
Lender, although the Lender may enter such setoff on its books and records at a
later time.

 

Page 4

 

 


O. Miscellaneous:

 

  1. TIME IS OF THE ESSENCE OF THIS NOTE.         2. It is agreed that the
granting to Borrower or any other party of an extension or extensions of time
for the payment of any sum or sums due under this Note or under any other Loan
Document or for the performance of any covenant or stipulation thereof or the
taking of other or additional security shall not in any way release or affect
the liability of Borrower under this Note or any of the Loan Documents.        
3. This Note may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.         4. All parties to this Note, whether Borrower,
principal, surety, guarantor or endorser, hereby waive presentment for payment,
demand, notice, protest, notice of protest and notice of dishonor.         5.
Notwithstanding anything herein to the contrary, the obligations of Borrower
under this Note shall be subject to the limitation that payments of interest
shall not be required to the extent that receipt of any such payment by Lender
would be contrary to provisions of law applicable to Lender limiting the maximum
rate of interest which may be charged or collected by Lender. In the event that
any charge, interest or late charge is above the maximum rate provided by law,
then any excess amount over the lawful rate shall be applied by Lender to reduce
the principal sum of the Loan or any other amounts due Lender hereunder.        
6. Borrower acknowledges that Lender shall have no obligation whatsoever to
renew, modify or extend this Note or to refinance the indebtedness under this
Note upon the maturity thereof, except as specifically provided herein.        
7. Lender shall have the right to accept and apply to the outstanding balance of
this Note and all payments or partial payments received from Borrower after the
due date therefor, whether this Note has been accelerated or not, without waiver
of any of Lender’s rights to continue to enforce the terms of this Note and to
seek any and all remedies provided for herein or in any instrument securing the
same, including, but not limited to, the right to foreclose on such security.  
      8. All amounts received by Lender shall be applied to expenses, late fees
and interest before principal or in any other order as determined by Lender, in
its sole discretion, as permitted by law.         9. Borrower shall not assign
Borrower’s rights or obligations under this Note without Lender’s prior consent.

 

Page 5

 

 

  10. The term “Borrower” as used herein, in every instance shall include the
makers of this Note, and its heirs, executors, administrators, successors, legal
representatives and assigns, and shall denote the singular and/or plural, the
masculine and/or feminine, and natural and/or artificial persons whenever and
wherever the context so requires or admits.         11. If more than one party
executes this Note, all such parties shall be jointly and severally liable for
the payment of this Note.         12. If any clause or provision herein
contained operates or would prospectively operate to invalidate this Note in
part, then the invalid part of said clause or provision only shall be held for
naught, as though not contained herein, and the remainder of this Note shall
remain operative and in full force and effect.

 

P. Waiver of Jury Trial:

 

BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO EXTEND TO
BORROWER THE LOAN EVIDENCED BY THIS NOTE.

 

[CONTINUES ON FOLLOWING PAGE]

 

Page 6

 

 

Borrower has duly executed this Note effective as of the date set forth
hereinabove.

 

  BORROWER:       ARC WINGHOUSE LLC, a Florida limited liability company      
By: /s/ Seenu G. Kasturi     Seenu G. Kasturi, Manager

 

STATE OF FLORIDA )   ) SS: COUNTY OF DUVAL )

 

The foregoing instrument was acknowledged before me this 10th day of October,
2019, by Seenu G. Kasturi, as Manager of ARC WINGHOUSE, LLC, a Florida limited
liability company, on behalf of the company. He personally appeared before me,
is personally known to me or produced _______________________ as identification.

 

  Notary: /s/ Elizabeth Binkoski [NOTARIAL SEAL] Print Name: /s/ Elizabeth
Binkoski   Notary Public, State of Florida   My commission expires: March 21,
2021

 

Page 7

 

